Exhibit 10.2

SIXTH AMENDMENT TO

THIRD AMENDED AND RESTATED

UNDERWRITING AND CONTINUING INDEMNITY AGREEMENT

THIS SIXTH AMENDMENT TO THIRD AMENDED AND RESTATED UNDERWRITING AND CONTINUING
INDEMNITY AGREEMENT, dated as of January 24, 2011 (this “Amendment”), is entered
into by and among (i) GREAT LAKES DREDGE & DOCK CORPORATION, a Delaware
corporation (“HOLDINGS”), and the SUBSIDIARIES of HOLDINGS signatories hereto
(collectively with HOLDINGS, the “INDEMNITORS”), (ii) TRAVELERS CASUALTY AND
SURETY COMPANY, a Connecticut corporation (“TCASC”), and (iii) TRAVELERS
CASUALTY AND SURETY COMPANY OF AMERICA, a Connecticut corporation (“TRAVELERS
AMERICA” and together with TCASC, “TRAVELERS”).

W I T N E S S E T H:

WHEREAS, the INDEMNITORS and TRAVELERS are parties to a certain Third Amended
and Restated Underwriting and Continuing Indemnity Agreement dated as of
December 22, 2003, as amended, supplemented or otherwise modified from time to
time (including, for the avoidance of doubt, that certain Rider Concerning
Additional Bonds dated December 31, 2010) (as so amended, supplemented and
modified, the “Agreement”);

WHEREAS, the INDEMNITORS have requested TRAVELERS to amend the Agreement; and

WHEREAS, TRAVELERS is willing to amend the Agreement as provided herein, subject
to the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises, and intending to be legally
bound hereby, the INDEMNITORS and TRAVELERS hereby agree as follows:

SECTION 1. DEFINED TERMS.

Capitalized terms used herein shall, unless otherwise defined herein, have the
meanings provided in the Agreement.

SECTION 2. AMENDMENTS TO AGREEMENT.

Subject to satisfaction of the conditions set forth in Section 3 of this
Amendment, the Agreement is hereby amended as follows:

(a) Section 1.1 of the Agreement is hereby amended by amending and restating the
definitions of “DEBT INDENTURE”, “NOTE INDENTURE OBLIGATIONS”, “PAYMENT BLOCKAGE
NOTICE” and “SUBORDINATED DEBT” in their entirety to read as follows:

“DEBT INDENTURE” means that certain Indenture dated as of December 22, 2003, by
and among HOLDINGS, certain of the SUBSIDIARIES of HOLDINGS, and The Bank of New
York, as Trustee, governing the issuance by HOLDINGS of $175,000,000 in original
principal amount of its 7- 3/4% Senior Subordinated Notes due 2013, as amended,
restated, supplemented or otherwise modified from time to time in accordance
with Section 6.21.

 

1 of 8

SIXTH AMENDMENT TO

THIRD AMENDED AND RESTATED

UNDERWRITING AND CONTINUING INDEMNITY AGREEMENT



--------------------------------------------------------------------------------

“NOTE INDENTURE OBLIGATIONS” means all of (a) HOLDINGS’ obligations under and
with respect to the DEBT INDENTURE, including, without limitation, all
obligations to pay principal in an aggregate principal amount not to exceed
$175,000,000 under its 7- 3/4% Senior Subordinated Notes due 2013, and all
interest, premium, fees, charges, expenses and indemnities with respect thereto,
and all obligations to effect redemptions, repurchases and prepayments with
respect thereto, in any case, whether fixed, contingent, matured or unmatured,
and (b) HOLDINGS’ obligations under and with respect to such other unsecured
DEBT the net proceeds of which are, in whole or in part, designated to be used,
and are used reasonably promptly after the incurrence thereof, to refinance in
whole or in part the then existing NOTE INDENTURE OBLIGATIONS (including any
subsequent refinancing thereof from time to time which constitutes a PERMITTED
NOTE REFINANCING); provided, that (i) the aggregate principal amount of such
refinancing DEBT and any remaining DEBT under the DEBT INDENTURE (and any
PERMITED NOTE REFINANCING thereof) does not exceed $250,000,000; (ii) such
refinancing DEBT has a final maturity more than 180 days after the Revolving
Commitment Termination Date under and as defined in the BANK LOAN FACILITY (or
other comparable definition relating to the termination date for the revolving
credit facility in the BANK LOAN FACILITY) and requires no scheduled payment of
principal in cash prior to such date and (iii) includes (A) subordination
provisions reasonably acceptable to TRAVELERS and (B) covenants, events of
default and other terms and provisions (including quantities thereof) that are
no more restrictive, when taken as a whole to HOLDINGS and its SUBSIDIARIES than
are (x) in the case of any public issuance (including through a 144A or other
similar issuance) of DEBT by HOLDINGS, customary at the time of such refinancing
of such type for issuers with a debt rating similar to that of HOLDINGS and
(y) in the case of any private issuance of DEBT by HOLDINGS, as set forth in the
DEBT INDENTURE (any such refinancing as described in this clause (b), a
“PERMITTED NOTE REFINANCING”).

“PAYMENT BLOCKAGE NOTICE” has the meaning assigned thereto in the DEBT INDENTURE
or in any indenture governing NOTE INDENTURE OBLIGATIONS.

“SUBORDINATED DEBT” means all DEBT of HOLDINGS issued pursuant to the DEBT
INDENTURE and any NOTE INDENTURE OBLIGATIONS.

 

2 of 8

SIXTH AMENDMENT TO

THIRD AMENDED AND RESTATED

UNDERWRITING AND CONTINUING INDEMNITY AGREEMENT



--------------------------------------------------------------------------------

(b) Section 1.1 of the Agreement is hereby further amended by amending and
restating clauses (b) and (h) appearing in the definition of “EVENT OF DEFAULT”
in their entirety to read as follows:

(b) Failure by the INDEMNITORS, or any of them, to comply with or to perform
their respective obligations under Sections 3.3, 6.7, 6.14, 6.16, 6.19, 6.20,
6.21 or 6.24 of this Agreement, and, in the case of Section 6.16, such failure
shall continue for ten (10) days;

(h) Any INDEMNITOR shall (i) fail to pay any DEBT or CONTINGENT OBLIGATION of
such INDEMNITOR in an aggregate principal amount in excess of $5,000,000, or any
interest or premium thereon, when due whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise (subject to any applicable grace
periods), or (ii) fail to perform or observe any term, covenant, or condition on
its part to be performed or observed under any agreement or instrument relating
to any DEBT or CONTINGENT OBLIGATION of such INDEMNITOR in an aggregate
principal amount in excess of $5,000,000 (subject to any applicable grace
periods), if the result of such failure to perform or observe is (A) in the case
of the BANK LOAN FACILITY, either to accelerate the maturity of such DEBT or to
cause a PAYMENT BLOCKAGE NOTICE to be delivered to the applicable trustee or
agent for the NOTE INDENTURE OBLIGATIONS, (B) in the case of the NOTE INDENTURE
OBLIGATIONS, to accelerate or permit the acceleration of the maturity of such
DEBT or (C) in the case of any other DEBT or CONTINGENT OBLIGATION, to
accelerate the maturity of such DEBT or CONTINGENT OBLIGATION;

(c) Section 1.1 of the Agreement is hereby further amended by inserting the
following new definition in alphabetical order:

“PERMITTED NOTE REFINANCING” has the meaning set forth in the definition of
“NOTE INDENTURE OBLIGATIONS”.

(d) Section 6.21(b) of the Agreement is hereby amended and restated in its
entirety to read as follows:

(b) HOLDINGS shall promptly give notice in writing to TRAVELERS of the receipt
by the applicable trustee or agent for the NOTE INDENTURE OBLIGATIONS of any
PAYMENT BLOCKAGE NOTICE.

(e) Article VI of the Agreement is hereby further amended by inserting a new
Section 6.24 at the end thereof to read as follows:

SECTION 6.24 ADDITIONAL COLLATERAL. In the event that the aggregate amount of
“Revolving Extensions of Credit” under and as defined in the BANK LOAN FACILITY
(or other comparable definition relating to the aggregate amount of outstanding
credit exposure under the BANK LOAN FACILITY)

 

3 of 8

SIXTH AMENDMENT TO

THIRD AMENDED AND RESTATED

UNDERWRITING AND CONTINUING INDEMNITY AGREEMENT



--------------------------------------------------------------------------------

exceeds $25,000,000, HOLDINGS shall (i) so notify TRAVELERS promptly, but in no
event later than five (5) calendar days, in writin, and (ii) within fifteen
(15) calendar days following TRAVELERS written request for additional
collateral, provide to TRAVELERS either (A) a cash deposit in the amount of
$20,000,000 to be held by TRAVELERS (the “Cash Collateral”) as collateral, or
(B) an Irrevocable Letter of Credit (“ILOC”) drawable by TRAVELERS in the amount
of $20,000,000, in form and substance and from an issuer acceptable to TRAVELERS
in its sole discretion, as additional collateral, in each case for clauses
(A) and (B) above, pursuant to documentation acceptable to TRAVELERS and
granting a first priority security interest to TRAVELERS in the Cash Collateral
or ILOC in accordance with the terms and conditions of the INTERCREDITOR
AGREEMENT. HOLDINGS shall have the right, in its sole discretion, to specify
which of these forms of additional collateral will be provided.

SECTION 3. CONDITIONS PRECEDENT.

The provisions of this Amendment shall be effective upon receipt by TRAVELERS of
the documents listed below:

this Amendment duly executed by all parties hereto.

SECTION 4. REPRESENTATIONS AND WARRANTIES.

To induce TRAVELERS to enter into this Amendment, the INDEMNITORS represent and
warrant to TRAVELERS as of the date hereof and after giving effect to this
Amendment that:

(a) The representations and warranties contained in Article V of the Agreement,
in Section 4 of each SECURITY AGREEMENT (A/R), in Section 4 of each SECURITY
AGREEMENT (EQUIPMENT), in Section 4 of the PLEDGE AGREEMENT and in Article I of
each of the VESSEL MORTGAGES, are correct in all material respects on and as of
the date hereof as though made on and as of such date except to the extent
stated to relate to an earlier date, in which case such representation and
warranty shall be correct as of such earlier date.

(b) No EVENT OF DEFAULT has occurred and is continuing.

SECTION 5. GENERAL.

(a) As hereby modified, the Agreement shall remain in full force and effect and
is hereby ratified, approved and confirmed in all respects.

(b) This Amendment shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and assigns.

 

4 of 8

SIXTH AMENDMENT TO

THIRD AMENDED AND RESTATED

UNDERWRITING AND CONTINUING INDEMNITY AGREEMENT



--------------------------------------------------------------------------------

(c) This Amendment may be executed in any number of counterparts and by the
different parties on separate counterparts, and each such counterpart shall be
deemed to be an original, but all such counterparts shall together constitute
but one and the same Amendment.

(d) HOLDINGS acknowledges and agrees that any expense incurred by TRAVELERS in
connection herewith and any other documents referenced herein (if any) and the
transactions contemplated hereby, including reasonable legal fees and
out-of-pocket costs and expenses of outside counsel, shall be fully paid or
reimbursed by HOLDINGS.

[Signature Pages Follow]

 

5 of 8

SIXTH AMENDMENT TO

THIRD AMENDED AND RESTATED

UNDERWRITING AND CONTINUING INDEMNITY AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed by the parties as of
the date first written above.

 

GREAT LAKES DREDGE & DOCK CORPORATION

By:  

/s/ Bruce J. Biemeck

  Name:   Bruce J. Biemeck   Title:   President, Chief Financial Officer and
Treasurer

GREAT LAKES DREDGE & DOCK COMPANY, LLC

By:  

/s/ Bruce J. Biemeck

  Name:   Bruce J. Biemeck   Title:  

President, Chief Financial Officer

and Treasurer

LYDON DREDGING & CONSTRUCTION COMPANY, LTD.

By:  

/s/ Bruce J. Biemeck

  Name:   Bruce J. Biemeck   Title:   Executive Vice President and Chief
Operating Officer

FIFTY-THREE DREDGING CORPORATION

By:  

/s/ Bruce J. Biemeck

  Name:   Bruce J. Biemeck   Title:   Treasurer

DAWSON MARINE SERVICES COMPANY

By:  

/s/ Bruce J. Biemeck

  Name:   Bruce J. Biemeck   Title:   Senior Vice President, Chief Financial
Officer and Treasurer

 

6 of 8

SIXTH AMENDMENT TO

THIRD AMENDED AND RESTATED

UNDERWRITING AND CONTINUING INDEMNITY AGREEMENT



--------------------------------------------------------------------------------

GREAT LAKES CARIBBEAN DREDGING, INC. By:  

/s/ Bruce J. Biemeck

  Name:   Bruce J. Biemeck   Title:  

Senior Vice President, Chief Financial

Officer and Treasurer

NASDI, LLC By:  

/s/ Bruce J. Biemeck

  Name:   Bruce J. Biemeck   Title:   Vice President and Treasurer NASDI
HOLDINGS CORPORATION By:  

/s/ Bruce J. Biemeck

  Name:   Bruce J. Biemeck   Title:  

Vice President, Chief Financial

Officer and Treasurer

YANKEE ENVIRONMENTAL SERVICES, LLC By:  

/s/ Bruce J. Biemeck

  Name:   Bruce J. Biemeck   Title:  

Vice President, Chief Financial Officer

and Treasurer

 

7 of 8

SIXTH AMENDMENT TO

THIRD AMENDED AND RESTATED

UNDERWRITING AND CONTINUING INDEMNITY AGREEMENT



--------------------------------------------------------------------------------

TRAVELERS CASUALTY AND SURETY COMPANY

By:  

/s/ Robert Raney

  Name:   Robert Raney   Title:   Chief Underwriting Officer

TRAVELERS CASUALTY AND SURETY COMPANY OF AMERICA

By:  

/s/ Robert Raney

  Name:   Robert Raney   Title:   Chief Underwriting Officer

 

8 of 8

SIXTH AMENDMENT TO

THIRD AMENDED AND RESTATED

UNDERWRITING AND CONTINUING INDEMNITY AGREEMENT